DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/26/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2007/0019012 A1) in view of Ukishima et al. (U.S. 2014/0313255 A1).
Lee discloses the following claimed limitations:
Regarding independent Claim 1, an image processing apparatus that generates image data based on multi-valued input image data, which is used by an image forming apparatus that forms an image on a printing medium by a print head including a nozzle column in which a plurality of nozzles is arrayed ejecting ink from the nozzles while relatively moving the printing medium in a direction perpendicular to the nozzle column (§§0034-0037 and Fig. 1), the image processing apparatus comprising: 
an exchange unit (540) configured to, based on positional information for specifying an abnormal nozzle in which an ejection failure has occurred among the plurality of nozzles, exchange a pixel value of a pixel on a pixel line corresponding to the abnormal nozzle and a pixel value of a pixel on a pixel line corresponding to another nozzle that is located in close proximity to the abnormal nozzle and in which no ejection failure has occurred for the input image data (§§0049-0078 and Figs. 5-8);
Regarding Claim 2, wherein the exchange unit compares the pixel value of the pixel on the pixel line corresponding to the abnormal nozzle and the pixel value of the pixel on the pixel line corresponding to the other nozzle and performs the exchange in a case where the pixel value of the pixel on the pixel line corresponding to the abnormal nozzle is larger (§§0044-0050 and Figs. 4A-C; please note that comparing the “correlation” estimated as taught by Lee reads on this limitation).  
Regarding Claim 12, a control unit configured to control the image forming apparatus configured to form an image on the printing medium based on the image data (300, 310, 320, 330, §0038 and Fig. 3).  
Regarding independent Claim 13, an image processing method of generating image data based on multi-valued input image data, which is used by an image forming apparatus that forms an image on a printing medium by a print head including a nozzle column in which a plurality of nozzles is arrayed ejecting ink from the nozzles while relatively moving the printing medium in a direction perpendicular to the nozzle column  (§§0034-0037 and Fig. 1), the image processing method comprising the steps of: 
exchanging, based on positional information for specifying an abnormal nozzle in which an ejection failure has occurred among the plurality of nozzles, a pixel value of a pixel on a pixel line corresponding to the abnormal nozzle and a pixel value of a pixel on a pixel line corresponding to another nozzle that is located in close proximity to the abnormal nozzle and in which no ejection failure has occurred for the input image data (§§0049-0078 and Figs. 5-8); and 
Regarding independent Claim 14, a non-transitory computer readable storage medium (§0079) storing a program for causing a computer to perform an image processing method of generating image data based on multi-valued input image data, which is used by an image forming apparatus that forms an image on a printing medium by a print head including a nozzle column in which a plurality of nozzles is arrayed ejecting ink from the nozzles while - 30 -10209521US01 relatively moving the printing medium in a direction perpendicular to the nozzle column  (§§0034-0037 and Fig. 1), the image processing method comprising the steps of: 
exchanging, based on positional information for specifying an abnormal nozzle in which an ejection failure has occurred among the plurality of nozzles, a pixel value of a pixel on a pixel line corresponding to the abnormal nozzle and a pixel value of a pixel on a pixel line corresponding to another nozzle that is located in close proximity to the abnormal nozzle and in which no ejection failure has occurred for the input image data (§§0049-0078 and Figs. 5-8); and 
Lee does not disclose the following claimed limitations:
Regarding independent Claim 1, the image data being halftone image data; and
a halftone processing unit configured to generate the halftone image data by performing halftone processing for the input image data for which pixel value exchange has been performed.  
Regarding Claim 5, a complementation processing unit configured to perform density complementation processing to distribute at least part of densities that are assumed to be obtained by the pixel line corresponding to the abnormal nozzle to a pixel line corresponding to another nozzle that is located in close proximity to the abnormal nozzle and in which no ejection failure has occurred.  
Regarding Claim 6, wherein the complementation processing unit corrects, based on the positional information, the pixel values of the pixels on the pixel line corresponding to the abnormal nozzle and the pixel values of the pixels on the pixel line corresponding to the other nozzle of the input image data for which the pixel value exchange has been performed and the halftone processing unit generates the halftone image data by performing halftone processing for the corrected input image data.  
Regarding Claim 8, a head shading processing unit configured to perform predetermined correction processing for putting a printing density at a nozzle position of each of the plurality of nozzles close to a target density.  
Regarding Claim 9, wherein the head shading processing unit performs the predetermined correction processing by using correction information specifying a correction coefficient for putting a printing density at each nozzle position close to a target density.  
Regarding Claim 10, wherein the predetermined correction processing is processing to correct, based on the correction information, the pixel values of the pixels on the pixel line corresponding to the abnormal nozzle and the pixel values of the pixels on the pixel line corresponding to the other nozzle of the input image data for which the pixel value exchange has been performed.  
Regarding independent Claim 13, the image data being halftone image data; and generating the halftone image data by performing halftone processing for the input image data for which pixel value exchange has been performed.  
Regarding independent Claim 14, the image data being halftone image data; and generating the halftone image data by performing halftone processing for the input image data for which pixel value exchange has been performed.
Ukishima et al. disclose the following claimed limitations:
Regarding independent Claim 1, the image data being halftone image data (§0049); and a halftone processing unit (24) configured to generate the halftone image data by performing halftone processing for the input image data for which pixel value exchange has been performed (§§0061, 0084-0087 and Figs. 2, 9). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the halftone image data and processing unit of Ukishima et al.  into the image processing apparatus of Lee to enable it to process halftone images.
Regarding Claim 5, a complementation processing unit (70) configured to perform density complementation processing to distribute at least part of densities that are assumed to be obtained by the pixel line corresponding to the abnormal nozzle to a pixel line corresponding to another nozzle that is located in close proximity to the abnormal nozzle and in which no ejection failure has occurred (§§0080-0083, 0097-0113 and Figs. 2, 6-10, 13-16).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the complementation processing unit of Ukishima et al. to the image processing apparatus of Lee to improve print defect masking in halftone images.
Regarding Claim 6, wherein the complementation processing unit corrects, based on the positional information, the pixel values of the pixels on the pixel line corresponding to the abnormal nozzle and the pixel values of the pixels on the pixel line corresponding to the other nozzle of the input image data for which the pixel value exchange has been performed and the halftone processing unit generates the halftone image data by performing halftone processing for the corrected input image data (§§0080-0083, 0097-0113 and Figs. 2, 6-10, 13-16).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the complementation processing of Ukishima et al. to the image processing apparatus of Lee to improve print defect masking in halftone images.
Regarding Claim 8, a head shading processing unit (42b) configured to perform predetermined correction processing for putting a printing density at a nozzle position of each of the plurality of nozzles close to a target density (§0079 and Figs. 12, 16).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the head shading processing unit of Ukishima et al. to the image processing apparatus of Lee to improve print defect masking in halftone images.
Regarding Claim 9, wherein the head shading processing unit performs the predetermined correction processing by using correction information (LUT 59) specifying a correction coefficient for putting a printing density at each nozzle position close to a target density (§§0072-0109).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the head shading processing of Ukishima et al. to the image processing apparatus of Lee to improve print defect masking in halftone images.
Regarding Claim 10, wherein the predetermined correction processing is processing to correct, based on the correction information, the pixel values of the pixels on the pixel line corresponding to the abnormal nozzle and the pixel values of the pixels on the pixel line corresponding to the other nozzle of the input image data for which the pixel value exchange has been performed (§§0080-0083, 0097-0113 and Figs. 2, 6-10, 13-16).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the predetermined correction processing of Ukishima et al. to the image processing apparatus of Lee to improve print defect masking in halftone images.  
Regarding independent Claim 13, the image data being halftone image data (§0049); and 
generating the halftone image data by performing halftone processing for the input image data for which pixel value exchange has been performed (§§0061, 0084-0087 and Figs. 2, 9).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the image processing method of Ukishima et al. to the image processing apparatus of Lee to enable it to process halftone images.
Regarding independent Claim 14, the image data being halftone image data (§0049); and 
generating the halftone image data by performing halftone processing for the input image data for which pixel value exchange has been performed (§§0061, 0084-0087 and Figs. 2, 9).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the image processing method of Ukishima et al. to the non-transitory computer readable storage medium of Lee to enable it to process halftone images.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2007/0019012 A1) as modified by Ukishima et al. (U.S. 2014/0313255 A1) as applied to Claim 1 above, and further in view of Shibata U.S. (2015/0286908 A1).
Lee as modified by Ukishima et al. disclose all claimed limitations except the following: wherein the complementation processing unit corrects, based on the positional information, threshold values on a matrix line corresponding to the abnormal nozzle and threshold values on a matrix line corresponding to the other nozzle among threshold  values of a threshold value matrix used in dither processing as the halftone processing and the halftone processing unit generates the halftone image data by performing the dither processing by using the corrected threshold value matrix.  
Shibata discloses the following claimed limitations: wherein the complementation processing unit corrects, based on the positional information, threshold values on a matrix line corresponding to the abnormal nozzle and threshold values on a matrix line corresponding to the other nozzle among threshold - 28 -10209521US01 values of a threshold value matrix used in dither processing as the halftone processing and the halftone processing unit generates the halftone image data by performing the dither processing by using the corrected threshold value matrix for the input image data (0118-0129, 201-220 and Figs. 22-24).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the complementation processing of Shibata to the image processing apparatus of Lee and Ukishima et al. to improve print defect masking in halftone images.  
Allowable Subject Matter
Claims 3-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of an image processing apparatus including wherein the exchange unit performs the exchange in a case where the pixel value of the pixel on the pixel line corresponding to the abnormal nozzle is larger than a predetermined tone value. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of an image processing apparatus including more preferentially performs the comparison in each of the n nozzles whose distance to the abnormal nozzle is shorter. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 11 is the inclusion of the limitations of an image processing apparatus including wherein the predetermined correction processing is processing to correct, based on the correction information, threshold values on a matrix line corresponding to the abnormal nozzle and threshold values on a matrix line corresponding to the other nozzle among threshold values of a threshold value matrix used in dither processing. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853